Citation Nr: 9914660	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-39 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veteran Affairs (VA), in which the RO 
granted service connection for PTSD and assigned a 30 percent 
schedular disability evaluation from April 1, 1995.  The 
veteran subsequently moved, and the file was transferred to 
the RO in St. Petersburg, Florida.  A November 1997 rating 
decision increased the disability evaluation to 70 percent, 
effective from April 1, 1995.  The issue of entitlement to a 
higher rating for PTSD remains before the Board on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
and SSOC did provide him with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of the initial disability evaluation.  
The appellant's timely substantive appeal clearly indicated 
that he knew that the appeal was from the RO's initial 
assignment of a disability evaluation.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a NOD following the 
grant of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

In a February 1999 statement to the Board, the veteran stated 
that he seeks total disability evaluation based on his 
unemployability, as well as his inability to maintain 
effective relationships.  To the extent that this amounts to 
a separate claim for total disability based on individual 
unemployability, the Board refers this claim to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
irritability, sleep problems, constant memories of combat in 
Vietnam, avoidance of military activities or subjects, 
exaggerated startle response, anxiety and hypervigilence, the 
lack of any friendships or social activities, a lifestyle of 
virtual social isolation and a demonstrable inability to 
obtain or retain employment. 


CONCLUSION OF LAW

1.  The criteria for an assignment of a 100 percent schedular 
disability evaluation for PTSD have been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 
(1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  As noted above, the veteran 
has appealed the February 1996 rating decision by which RO 
granted service connection for the veteran's PTSD, with a 
temporary 100 percent rating under 38 C.F.R. § 4.29 from 
December 29, 1994 (later revised to November 21, 1994), 
followed by a 30 percent schedular rating effective April 1, 
1995, the first month following VA hospital discharge.  The 
schedular rating was later increased to 70 percent, effective 
from April 1, 1995.  The veteran was also granted periods of 
temporary total ratings under 38 C.F.R. § 4.29 for periods of 
hospitalization from July 3, 1995, to May 31, 1996, and from 
August 16, 1996, to January 31, 1997.  

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in a November 1997 supplemental statement of the 
case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

Under the revised rating criteria set forth in the Schedule, 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as 70 percent disabling, the Board 
will look to the previous and present criteria for the next 
higher rating, 100 percent.  Under the old regulations, the 
evidence would have to show that at least one of the 
following criteria is met --adversely affected social 
contacts to the point of virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality affecting almost all daily 
activities, or a demonstrable inability to obtain or retain 
employment.  On the other hand, the new criteria for 100 
percent disability require for total occupational and social 
impairment, and detail more specific symptoms that would 
cause such a level of impairment. 

The Board finds that the previous rating criteria are clearly 
more favorable to the veteran than the new criteria, as the 
previous rating criteria require that only one of three 
criteria need be met, whereas the new rating criteria require 
total occupational and social impairment, and specify certain 
symptoms that would cause such impairment.  Thus, the Board 
will evaluate the veteran's claim under the previous criteria 
for mental disorders.

The most recent VA examination report of record, from October 
1997, describes the veteran's current complaints of 
significant sleep problems, recurrent flashbacks of Vietnam, 
depression and survivor's guilt, avoidance of military 
related events and organizations, and exaggerated startle 
response, and stated that he lives in a bedroom in his 
brother's house and only enjoys being alone.  The examination 
also brought out the fact that between November 1994 and 
January 1997, he was hospitalized at VA hospitals for PTSD 
for all but approximately 6 months of that time.  Upon 
examination, the veteran appeared anxious with a restricted 
affect, although his speech was coherent and logical.  His 
symptoms included irritability, anger outbursts and 
hypervigilence.  There were no signs of hallucinations, 
delusions or paranoia.  Although he denied any current 
suicidal intent, he said that he always thinks of death.  The 
examiner characterized the veteran's PTSD as quite 
significant and serious, based on a diagnostic impression 
that the veteran avoids all activities that remind him of 
war, lacks any social pleasures, is quite isolated and 
virtually has no friends, lives in his bedroom isolated even 
from his brother, and has not worked since 1995.     

Considering the previous 100 percent rating criteria for 
psychoneurotic symptoms, the Board finds that under the 
veteran is, by all accounts, living in virtual isolation in a 
bedroom in his brother's house, with not even the desire to 
socialize with him.  The evidence shows that he has no 
friends, and sees his children only occasionally.  The Board 
does not find that he exhibits psychoneurotic symptoms that 
border on gross repudiation of reality.  However, the Board 
does find demonstrable evidence of an inability to obtain or 
retain employment.  The record shows that he was gainfully 
employed up until 1994, which is the same time that he 
explains that his PTSD condition intensified.  A January 1995 
letter to the veteran from [redacted], Administrator 
for the company that last employed the veteran, states that 
the veteran was performing well at his job until any job 
stress made it impossible for him to continue.  Mr. [redacted] 
describes the veteran as being "off the wall" and paranoid 
of false accusations of illegal acts and improper withholding 
of earned income.  After voluntarily leaving his employment, 
the veteran spent the better part of two years in inpatient 
treatment for PTSD.  

The Board finds that, based on the fact that the veteran is 
only comfortable alone in his bedroom, the evidence shows 
that the veteran is currently unable to go out in public to 
obtain employment.  Furthermore, the evidence from his last 
employer is indicative of his inability to work in an 
employment environment even if a job was provided for him.  
Some hospital summaries, e.g., those from his discharge in 
December 1994 and February 1996, described the veteran as 
unemployable.  Moreover, the recent GAF scores in the range 
of "serious symptoms" support the conclusion that the 
veteran meets the former criteria for the assignment of a 100 
percent schedular rating, as these symptoms, for example, 
would include having no friends and an inability to keep a 
job.  The Board acknowledges that the veteran is described as 
employable in other treatment records and reports, but 
concludes that the preponderance of the evidence supports the 
assignment of a 100 percent schedular rating under the 
criteria in effect until November 1996.            

Although the Board need only find that the veteran exhibits 
one of the potential 100 percent criteria under the old 
system, see Johnson v. Brown, supra, the evidence supports 
the 100 percent rating based on both his virtual isolation in 
the community and his demonstrable inability to obtain or 
retain employment.  Therefore, the Board grants the veteran's 
request for an increased rating.

The Court has discussed the Board's ability to consider the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in Floyd v. Brown, 9 Vet. App. 88 (1996), and 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Based on the 
Board's decision granting the maximum 100 rating under the 
Schedule for PTSD, however, an extraschedular analysis is 
unnecessary in this case.


ORDER

Entitlement to an increased rating to 100 percent for PTSD is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

